                                           Case 3:20-cv-06902-JCS Document 10 Filed 12/22/20 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     STRIKE 3 HOLDINGS, LLC,                                Case No. 20-cv-06902-JCS
                                                           Plaintiff,
                                   8
                                                                                                ORDER GRANTING EX PARTE
                                                    v.                                          APPLICATION TO SERVE
                                   9
                                                                                                SUBPOENA
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP
                                         ADDRESS 71.202.100.49,                                 Re: Dkt. Nos. 8, 9
                                  11                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Strike 3 Holdings, LLC moves ex parte for leave to serve a third party subpoena

                                  14   prior to a Rule 26(f) conference, and for an extension of time to effectuate service. The Court

                                  15   being duly advised does hereby FIND, ORDER AND ADJUDGE:

                                  16           1.        Plaintiff has established that “good cause” exists for it to serve a third party

                                  17   subpoena on Comcast Cable Communications (“Comcast”). See UMG Recording, Inc. v. Doe,

                                  18   No. C 08-1193 SBA, 2008 WL 4104214, *4 (N.D. Cal. 2008); Arista Records LLC v. Does 1-19,

                                  19   551 F. Supp. 2d 1, 6–7 (D.D.C. 2008).

                                  20           2.        Plaintiff may serve Comcast with a Rule 45 subpoena commanding Comcast to

                                  21   provide Plaintiff with the true name and address of the Defendant to whom Comcast assigned the

                                  22   IP address 71.202.100.49. Plaintiff shall attach to any such subpoena a copy of this order.

                                  23           3.        Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

                                  24   service provider that is identified in response to a subpoena as a provider of Internet services to

                                  25   Defendant (together with Comcast, the “ISPs”).

                                  26           4.        IT IS FURTHER ORDERED that subpoenas authorized by this order and issued

                                  27   pursuant thereto shall be deemed appropriate court orders under 47 U.S.C. § 551. In particular, 47

                                  28   U.S.C. § 551(c)(2)(B) provides as follows:
                                           Case 3:20-cv-06902-JCS Document 10 Filed 12/22/20 Page 2 of 3




                                   1           (c) Disclosure of personally identifiable information

                                   2                  [. . .]
                                   3          (2) A cable operator may disclose such information if the disclosure is—
                                                     [. . .]
                                   4
                                              (B) subject to subsection (h) [relating to disclosures to governmental
                                   5          agencies] made pursuant to a court order authorizing such disclosure, if the
                                              subscriber is notified of such order by the person to whom the order is
                                   6          directed . . . .
                                   7   This order is an order authorizing such disclosure.

                                   8           5.     IT IS FURTHER ORDERED that each ISP will have 30 days from the date of

                                   9   service upon it to serve each of its subscriber(s) whose identity information is sought with a copy

                                  10   of the subpoena and a copy of this order. The ISPs may serve the subscribers using any

                                  11   reasonable means, including written notice sent to the subscriber’s last known address, transmitted

                                  12   either by first-class mail or via overnight service.
Northern District of California
 United States District Court




                                  13           6.     IT IS FURTHER ORDERED that each subscriber and each ISP shall have 30

                                  14   days from the date of service upon him, her or it to file any motions in this court contesting the

                                  15   subpoena (including a motion to quash or modify the subpoena). If the 30-day period after service

                                  16   on the subscriber lapses without the subscriber or the ISP contesting the subpoena, the ISP shall

                                  17   have 10 days to produce to Plaintiff the information responsive to the subpoena with respect to

                                  18   that subscriber.

                                  19           7.     IT IS FURTHER ORDERED that any ISP that receives a subpoena shall preserve

                                  20   all subpoenaed information pending the ISP’s delivering such information to Plaintiff or the final

                                  21   resolution of a timely filed motion to quash the subpoena with respect to such information.

                                  22           8.     IT IS FURTHER ORDERED that any information disclosed to Plaintiff in

                                  23   response to a subpoena may be used by Plaintiff solely for the purpose of protecting its rights

                                  24   under the Copyright Act, 17 U.S.C. § 101 et seq.

                                  25          IT IS FURTHER ORDERED that any name or other personal identifying information of

                                  26   any current or proposed defendant, or any other subscriber identified in response to a subpoena,

                                  27   shall be filed UNDER SEAL in all filings and not otherwise disclosed.

                                  28          IT IS FURTHER ORDERED that deadline for Strike 3 to effectuate service is continued
                                                                                          2
                                          Case 3:20-cv-06902-JCS Document 10 Filed 12/22/20 Page 3 of 3




                                   1   to March 1, 2021 and the initial case management conference is continued to April 16, 2021 at

                                   2   2:00 PM. The parties shall file a joint case management statement no later than April 9, 2021.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 22, 2020

                                   5                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   6                                                  Chief Magistrate Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       3
